          Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 1 of 7

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


WILLIAM ROYSTON JOHNSON, et al.                   :

           v.                                      :           CIVIL NO. CCB-18-45

RAJWINDER SINGH, et al.                            :


                             REPORT AND RECOMMENDATION

       This matter was referred to me for a Report and Recommendation regarding damages

following the Court’s adoption of the Report and Recommendation for the Motion for Default

Judgment (ECF 44). A hearing was conducted by the Court on July 27, 2020 (ECF 49). For the

reasons set forth below, I recommend the Court AWARD damages in favor of each Plaintiff as

set forth below jointly and severally against both Defendants.

       Facts

       On July 15, 2014, Plaintiff Johnson was operating a vehicle southbound on Interstate 95

in Baltimore city. Plaintiff West was an occupant in the vehicle. Johnson was stopped at the toll

plaza at the Fort McHenry tunnel and was rear-ended by a truck operated by Defendant Singh

and owned by Batth Trucking. Both Plaintiffs sustained injuries in the collision. ECF 2.

       Discussion

       In reviewing motions for default judgment, the court accepts the plaintiff's well-pleaded

allegations as to liability as true. Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th

Cir. 2001); see also FED. R. CIV. P. 8(b)(6) (“An allegation—other than one relating to the

amount of damages—is admitted if a responsive pleading is required and the allegation is not

denied.”); Ryan, 253 F.3d at 780 (“The defendant, by his default, admits the plaintiff's well-

pleaded allegations of fact.”) (internal citation omitted)).

       If the facts alleged in the complaint establish liability, then the court must determine the

appropriate amount of damages. Ryan, 253 F.3d at 780–81. The court may make a determination
          Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 2 of 7

as to the amount of damages without a hearing if the record contains sufficient evidence to

support the award. Anderson v. Found. for Advancement, Educ. & Emp’t of Am. Indians, 155

F.3d 500, 507 (4th Cir. 1998) (noting that “in some circumstances a district court entering

a default judgment may award damages ascertainable from the pleadings without holding a

hearing”); Int’l Painters & Allied Trades Indus. Pension Fund v. Capital Restoration & Painting

Co., 919 F.Supp.2d 680, 684 (D. Md. 2013) (finding that the court need not conduct an

evidentiary hearing to determine damages and “may rely instead on affidavits or documentary

evidence in the record to determine the appropriate sum”).

       The remaining issue is one of damages. The Court cannot assess damages from the

Complaint which alleges “damages in excess of $75,000.00”. Therefore, consistent with the

authority set forth above, I conducted a hearing on damages on July 27, 2020. ECF 49.

       The Defendants remained in default and did not appear for the scheduled hearing. The

Court is confident they received notice of the hearing. The Court received inquiries from counsel

out of state who are not admitted to practice in this District, requesting a delay of proceedings.

The Court advised counsel that it would respond to motions if appropriate counsel entered an

appearance. No counsel entered any appearance on behalf of either Defendant and Defendant

Singh did not appear pro se.

       At the hearing, Plaintiffs’ counsel called both Plaintiffs to testify. I incorporate the

recording of the hearing as part of this Report and Recommendation. Both Plaintiffs testified

about the factual basis of the accident. The testimony was consistent and credible. Both Plaintiffs

testified regarding their individual injuries, treatment and diagnoses. Again, I find that their

testimony was credible and was supported with the extensive medical records provided by

Plaintiffs and accepted by the Court as Plaintiffs’ Exhibit 1 in support of the hearing on damages.

In addition to the testimony of each Plaintiff and their medical records, Plaintiffs also offered the

deposition of Dr. Franchetti. Dr. Franchetti is an orthopedic surgeon, who is Board Certified and
                                                  2
          Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 3 of 7

has practiced orthopedic surgery in Maryland since 1987. Dr. Franchetti was properly qualified

and offered as an expert witness in the diagnosis and treatment of orthopedic injuries as well as

an expert capable of rendering an opinion on the cost of procedures used to treat orthopedic

injuries. Plaintiffs offered the video deposition of Dr. Franchetti which I accepted as Plaintiffs’

Exhibit 2 in support of the hearing on damages.

       First and foremost, I find that Dr. Franchetti’s testimony regarding Plaintiffs’ injuries and

treatment was credible and well supported by the medical records. In addition to reviewing the

treatment records, Dr. Franchetti conducted his own physical examination of each of the

Plaintiffs in 2017. He conducted a follow up Telemedicine review of the Plaintiffs on the date of

his deposition, July 7, 2020. I incorporate Dr. Franchetti’s deposition testimony as a vital part of

this Report and Recommendation.

       As to each of the Plaintiffs, Dr. Franchetti reviewed the past treatment and medical bills

incurred. He testified that the treatment was consistent with the injuries resulting from the motor

vehicle accident of July 15, 2014. He found that the expenses incurred, the medical bills for their

treatment was fair and reasonable. He further found that the treatment and bills incurred were

causally related to the accident subject of this litigation. The Court agrees.

       As to Plaintiff Jennifer West, Dr. Franchetti’s diagnosis was consistent with the diagnosis

of the treating physicians set forth in the medical records. Ms. West suffered from chronic

lumbosacral strain with disc herniation at L4-L5 and annular tear of L3-L4. Dr. Franchetti opined

that he also reviewed the photographs of the accident scene (Exh. 1) and the injuries to Ms. West

were a direct result of the accident of July 15, 2014. Although Ms. West suffered from other

injuries, including neck sprain, the lumbosacral sprain was permanent. Dr. Franchetti testified

that Ms. West would suffer from flare-ups and episodic lumbosacral pain as a result of the

accident. He noted, as she also testified, that this accident had a profound effect on her life. She

was limited in her activities and would require palliative treatment for the rest of her life. The
                                                 3
            Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 4 of 7

Court notes there was no testimony as to a disability rating or permanency rating. Counsel

solicited testimony from Dr. Franchetti that Ms. West could expect to spend a minimum of

$1,000.00 every two years or so for palliative treatment of her lumbosacral injuries.

       With respect to Plaintiff Royston Johnson, Dr. Franchetti noted Mr. Johnson suffered

several injuries, but the most serious was a severe injury to his right ankle. The testimony of Mr.

Johnson having his foot wedged under the brake pedal at the time of impact was consistent with

the severe injury he received and a direct result of the accident of July 15, 2014. Dr. Franchetti

stated the injury makes “biomedical sense” in its causal connection to the accident. Dr.

Franchetti reviewed the medical records and bills incurred and testified that the treatment and

costs were fair and reasonable. Mr. Johnson required two separate surgeries, the first in 2014

following the accident and the second in 2017. Both surgeries were causally related to the

accident.

       After reviewing the medical records and conducting two examinations of Mr. Johnson,

Dr. Franchetti opined that Mr. Johnson was suffering status post surgery, right ankle arthroscopy

consistent with his prior diagnoses. He opined that all of the injuries suffered by Mr. Johnson

were causally related to the accident. Mr. Johnson testified his wrist injury incurred in this

accident exacerbated a prior wrist fracture and treatment, but the wrist injury resolved post

accident.

       Dr. Franchetti opined that the right ankle injury to Mr. Johnson was permanent. Mr.

Johnson would no longer be able to be employed as a catastrophic claims adjuster. Mr. Johnson

testified he was employed as a catastrophic claims adjuster, an independent contractor, who

responded to catastrophes such as hurricanes, windstorms and other events and was employed by

insurance companies to supplement their own claims adjusters. In the course of his employment,

Mr. Johnson would have to traverse uneven ground, climb ladders and enter spaces such as attics

to assess storm damage. He testified he was no longer able to perform these duties. Mr. Johnson
                                                4
            Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 5 of 7

testified he was now attempting to earn a living at rehabbing old homes and reselling them for a

profit. He testified that there were activities that he was still unable to perform as a result of his

ankle injury.

        In closing, counsel argued that Mr. Johnson is entitled to past medical expenses of

$77,000.00. Exhibit 1 supports the medical expenses of $71,138.90 as to Mr. Johnson. Counsel

argued that Mr. Johnson is entitled to past lost earnings of $500,000.00 due to his inability to

work as a catastrophic claims adjuster. Counsel requested an award of $600,000.00 for future

lost earnings. In support of that request, counsel solicited testimony from Mr. Johnson as well as

Dr. Franchetti’s opinion that Plaintiff Johnson can no longer perform that work. In terms of

noneconomic loss, counsel requested an award of $1,500,000.00 for pain and suffering and the

permanent injury to Mr. Johnson’s ankle, subject to the statutory cap in Maryland. Plaintiff

Johnson also made claims for $3,700.00 for damage to personal property resulting from the

accident.

        As to Plaintiff West counsel asked the Court to award the medical expenses set forth in

Exhibit 1 in the amount of $28,390.58. There was no claim for lost wages or future earnings.

Counsel argued that Plaintiff West would need at least $1,000.00 in palliative care every two

years as future medical expenses. Counsel also asked the Court to award non-economic loss of

$1,000,000.00 to Plaintiff West for pain and suffering.

        In any action for damages for personal injury or wrongful death in which the cause of

action arises on or after October 1, 1995, an award for damages may not exceed $500,000. MD.

CODE, CTS. & JUD. PROC. § 11-108. “The limitation on noneconomic damages provided . . . shall

increase by $15,000 on October 1, of each year beginning on October 1, 1995. The increased

amount shall apply to causes of action arising between October 1 of that year and September 30

of the following year, inclusive.” Id. at § 11-108(b)(2)(ii). The accident occurred on July 15,


                                                   5
         Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 6 of 7

2014. The original cap would be $500,000.00 and with the annual increases of $15,000.00 for

eighteen years, the total cap on non-economic damages would be $770,000.00.

       Plaintiff Johnson testified that he would have worked at least two or three catastrophic

events from the time of the accident until the present. During those events he would have made

between $100,000.00 to $200,000.00 per event. Plaintiff Johnson was basing the events on the

history of at least one major hurricane or catastrophic event every 2 years. Although the Court

does have this testimony, there is no other support offered that would convince the Court that a

major event requiring catastrophic insurance adjusters occurs every 2 years. I find that testimony

to be speculative. In addition, Plaintiff Johnson provided a W-2 record for 2005 and a 1099 form

for 2006 (not a W-2) along with records called “Master List” which allegedly shows his

employment compensation for adjusting claims for 2004—2005. Johnson also included

schedules for compensation of adjusters without any relationship to him. There are no current

records showing any compensation to support his claim for lost wages or future lost wages. The

records fail to support his ability to work or work performed as a catastrophic claims adjuster

since 2006, giving Johnson the benefit of the doubt that this 1099 was for work as an adjuster.

Therefore, I cannot recommend compensation for lost wages as a catastrophic claims adjuster.

Likewise, absent some factual basis of employment on or about 2014, I cannot recommend

compensation for future lost wages where Plaintiff has not provided records of employment as a

catastrophic claims adjuster since 2006.

       Turning to the issue of future medical expenses to be incurred by Plaintiff West, counsel

solicited testimony from Dr. Franchetti. Dr. Franchetti testified that West would need care that

would cost at least $1,000.00 every two years or so for the rest of her life. While that testimony

is not contradicted, I find it to be too speculative to form a basis for compensation. There was no

further data or other information provided to support a claim for recurring future expenses. There

was no explanation offered by West to detail what kind of medical care would be needed or any
                                               6
          Case 1:18-cv-00045-CCB Document 51 Filed 07/29/20 Page 7 of 7

empirical data to support her claim. For that reason, I find that there is insufficient evidence to

grant an award for future medical care as to Plaintiff West.

       With respect to the issue of permanency of both Plaintiffs’ injuries, Dr. Franchetti

testified that the ankle injury sustained by Mr. Johnson was permanent. Dr. Franchetti testified

that the lumbosacral strain suffered by Ms. West was permanent. There was no testimony or

evidence presented to suggest a rating of permanency or disability. The Court credits the

testimony of Dr. Franchetti as to the permanency of injuries and considers this testimony in the

granting of non-economic damages.

       After hearing the testimony of the witnesses and examining the exhibits in support of the

hearing on damages, I recommend the Court adopt the following award of damages:

       Royston Johnson

   1. Medical expenses in the amount of $71,138.90. (Request for $77,000.00 was not

       supported by the records and not testified to as fair and reasonable by Dr. Franchetti);

   2. Award of $3,700.00 for damaged property (testified to by Plaintiff Johnson);

   3. Award of $350,000.00 for non-economic damages (based upon medical records and

       testimony of Plaintiff Johnson and Dr. Franchetti).

       Jennifer West

   1. Medical expenses in the amount of $28,390.58 (Supported by testimony of Dr. Franchetti

       as fair and reasonable);

   2. Award of $250,000.00 for non-economic damages (based upon medical records and

       testimony of Plaintiff West and Dr. Franchetti).




July 29, 2020                                                /s/
                                               A. David Copperthite
                                               United States Magistrate Judge
                                                  7
